EXHIBIT 10.20

Baxter International Inc.
Employee Stock Purchase Plan
For United States Employees
(As Amended and Restated Effective January 1, 2008)

 



--------------------------------------------------------------------------------



 



EMPLOYEE STOCK PURCHASE PLAN FOR UNITED STATES EMPLOYEES
TABLE OF CONTENTS

              Page
Article I Purpose
    1  
1.01. Purpose
    1  
 
       
Article II Definitions
    2  
2.01. Base Pay
    2  
2.02. Committee
    2  
2.03. Eligible Employee
    2  
2.04. Enrollment Period
    2  
2.05. Offering Commencement Date
    2  
2.06. Offering
    2  
2.07. Offering End Date
    2  
2.08. Participant
    3  
2.09. Plan
    3  
2.10. Purchase Date
    3  
2.11. Subscription
    3  
2.12. Subsidiary Corporation
    3  
 
       
Article III Eligibility and Participation
    4  
3.01. Initial Eligibility
    4  
3.02. Leave of Absence
    4  
3.03. Restrictions on Participation
    4  
3.04. Commencement of Participation
    4  
3.05. Participation After Rehire
    5  
3.06. International Employees/International Transfers
    5  
 
       
Article IV Offerings
    6  
4.01. Quarterly Offerings
    6  
4.02. Purchase Price
    6  
 
       
Article V Payroll Deductions
    7  
5.01. Amount of Deduction
    7  
5.02. Participant’s Account
    7  
5.03. Changes in Payroll Deductions
    7  
 
       
Article VI Exercise of Option
    8  
6.01. Automatic Exercise
    8  
6.02. Withdrawal From Offering
    8  
6.03. Delivery of Stock
    8  
 
       
Article VII Withdrawal
    9  
7.01. Effect on Subsequent Participation
    9  

i



--------------------------------------------------------------------------------



 



              Page
7.02. Termination of Employment
    9  
 
       
Article VIII Stock
    10  
8.01. Maximum Shares
    10  
8.02. Participant’s Interest in Option Stock
    10  
8.03. Registration of Stock
    10  
8.04. Dividends
    10  
 
       
Article IX Administration
    11  
9.01. Appointment of Committee
    11  
9.02. Authority of Committee
    11  
9.03. Rules Governing the Administration of the Committee
    11  
9.04. Statements
    11  
 
       
Article X Miscellaneous
    12  
10.01. Transferability
    12  
10.02. Use of Funds
    12  
10.03. Adjustment Upon Changes in Capitalization
    12  
10.04. Amendment and Termination
    12  
10.05. Effective Date
    12  
10.06. Non Employment Right
    13  
10.07. Effect of Plan
    13  
10.08. Governing Law
    13  

ii



--------------------------------------------------------------------------------



 



Baxter International Inc.
Employee Stock Purchase Plan
For United States Employees
(As Amended and Restated Effective January 1, 2008)
ARTICLE I — PURPOSE
1.01. Purpose
The Baxter International Inc. Employee Stock Purchase Plan for United States
Employees is intended to provide a method whereby employees of Baxter
International Inc. and its participating subsidiary corporations (hereinafter
referred to, unless the context otherwise requires, as the “Company”) will have
an opportunity to acquire a proprietary interest in the Company through the
purchase of shares of the Common Stock of the Company (“Stock”). It is the
intention of the Company to have the Plan qualify as an “employee stock purchase
plan” under Section 423 of the Internal Revenue Code of 1986, as amended (the
“Code”). The provisions of the Plan shall be construed so as to extend and limit
participation in a manner consistent with the requirements of Code Section 423.
This document constitutes an amendment and restatement of the Baxter
International Inc. Employee Stock Purchase Plan For United States Employees as
of the Effective Date set forth in Section 10.05.

1



--------------------------------------------------------------------------------



 



ARTICLE II — DEFINITIONS
2.01. Base Pay
“Base Pay” shall mean regular straight-time earnings plus commissions and
payments in lieu of regular earnings (such as vacation, sick pay and holiday
pay). In the case of a part-time hourly employee, such employee’s base pay
during an Offering shall be determined by multiplying such employee’s hourly
rate of pay by the number of regularly scheduled hours of work for such employee
during such Offering.
2.02. Committee
“Committee” shall mean the individuals appointed by the Company to administer
the Plan as described in Article IX.
2.03. Eligible Employee
“Eligible Employee” means any regular employee of the Company who is paid from
the United States payroll.
2.04. Enrollment Period
“Enrollment Period” shall mean with respect to any Offering, the period
designated by the Committee prior to such Offering during which Eligible
Employees may authorize payroll deductions through a Subscription. Unless the
Committee determines otherwise, the Enrollment Period with respect to any
Offering shall end on the fifteenth day of the month immediately preceding the
Offering Commencement Date or, if such day is not a business day, the
immediately preceding business day, and any Subscription received after such
date shall be deemed to be an enrollment in the next following Offering.
2.05. Offering Commencement Date
“Offering Commencement Date” shall mean January 1, 2008 and, unless determined
otherwise by the Committee, the first day of each calendar quarter thereafter.
2.06. Offering
“Offering” shall mean the quarterly offering of the Company’s Stock.
2.07. Offering End Date
“Offering End Date” shall mean, with respect to each Offering, the day preceding
the end of the second anniversary following the Offering Commencement Date for
such Offering.

2



--------------------------------------------------------------------------------



 



2.08. Participant
“Participant” shall mean an Eligible Employee who has elected to participate in
an Offering by entering a Subscription during the Enrollment Period for such
Offering.
2.09. Plan
“Plan” shall mean the Baxter International Inc. Employee Stock Purchase Plan for
United States Employees, as amended from time to time.
2.10. Purchase Date
“Purchase Date” shall mean with respect to any Offering, the last day of each
calendar month during the period beginning with the Offering Commencement Date
for such Offering and ending with the Offering End Date; provided, however, if
any such day is not a business day on which trading occurs, the Purchase Date
shall be the nearest prior business date on which shares of Stock are traded.
2.11. Subscription
“Subscription” shall mean an Eligible Employee’s authorization for payroll
deductions made in the form and manner specified by the Committee (which may
include enrollment by submitting forms, by voice response, internet access or
other electronic means). Unless withdrawn earlier in accordance with
Section 6.02, each Subscription shall be in effect for 3 months. No more than
one Subscription may be in effect for an Eligible Employee during any calendar
quarter.
2.12. Subsidiary Corporation
“Subsidiary Corporation” shall mean any present or future corporation that would
be a “subsidiary corporation” of the Company as that term is defined in
Section 424 of the Code.

3



--------------------------------------------------------------------------------



 



ARTICLE III — ELIGIBILITY AND PARTICIPATION
3.01. Initial Eligibility
Any individual who is an Eligible Employee on an Offering Commencement Date
shall be eligible to participate in the Offering commencing on such date,
subject to the terms and conditions of the Plan.
3.02. Leave of Absence
For purposes of participation in the Plan, a Participant on a leave of absence
shall be deemed to be an employee for a period of up to 90 days or, if longer,
during the period the Participant’s right to reemployment is guaranteed by
statute or contract. If the leave of absence is paid, deductions authorized
under any Subscription in effect at the time the leave began will continue. If
the leave of absence is unpaid, no deductions or contributions will be permitted
during the leave. If such a Participant returns to active status within 90 days
or the guaranteed reemployment period, as applicable, payroll deductions under
the Subscription in effect at the time the leave began will automatically begin
again upon the Participant’s return to active status. If the Participant does
not return to active status within 90 days or the guaranteed reemployment
period, as applicable, the Participant shall be treated as having terminated
employment for all purposes of the Plan. If such individual later returns to
active employment as an Eligible Employee, such individual will be treated as a
new employee and will be eligible to participate in Offerings commencing after
his or her reemployment date by filing a Subscription during the applicable
Enrollment Period for such Offering.
3.03. Restrictions on Participation
Notwithstanding any provisions of the Plan to the contrary, no Eligible Employee
shall be granted an option to participate in the Plan:

  (a)   if, immediately after the grant, such employee would own stock, and/or
hold outstanding options to purchase stock, possessing 5% or more of the total
combined voting power or value of all classes of stock of the Company (for
purposes of this paragraph, the rules of Section 424(d) of the Code shall apply
in determining stock ownership of any employee); or     (b)   which permits the
employee’s rights to purchase stock under all employee stock purchase plans of
the Company to accrue at a rate that exceeds $25,000 in fair market value of the
stock (determined at the time such option is granted) for each calendar year in
which such option is outstanding.

3.04. Commencement of Participation
An Eligible Employee may become a Participant in any Offering by entering a
Subscription during the Enrollment Period for such Offering. Payroll deductions
for such Offering shall commence on the applicable Offering Commencement Date
and shall end on the applicable

4



--------------------------------------------------------------------------------



 



Offering End Date unless withdrawn by the Participant or sooner terminated in
accordance with Article VII. Only one Subscription may be in effect with respect
to any Participant at any one time.
Notwithstanding the above, any Offering outstanding as of December 31, 2007 for
an Eligible Employee will automatically be withdrawn and such Eligible Employees
will automatically be enrolled in the offering commencing on January 1, 2008.
3.05. Participation After Rehire
An Eligible Employee’s Subscription will automatically terminate on his or her
termination of employment with the Company. If the Eligible Employee terminates
employment with a Subscription in effect with respect to an Offering and is
rehired prior to the Offering End Date for that Offering, the Subscription will
not be reinstated and the Eligible Employee will not be allowed to again make
payroll deductions under such Offering. The Eligible Employee may elect to
participate in Offerings commencing after his or her reemployment date by
entering a Subscription during the applicable Enrollment Period for such
Offering.
3.06. International Employees/International Transfers
Individuals who transfer to the United States, become Eligible Employees and are
placed on a U.S. payroll may not participate in Offerings that had an Offering
Commencement Date prior to such transfer, regardless of whether such individual
was participating in an offering under a stock purchase plan for international
employees prior to the transfer. Such Eligible Employee may participate in
Offerings commencing after such transfer, by entering a Subscription during the
applicable Enrollment Period for such Offering.
A Participant who transfers outside of the United States and is no longer paid
on a U.S. payroll or an Eligible Employee will be treated as a terminated
Participant under this Plan. For purposes of the Plan, Puerto Rico is not
considered U.S. payroll.

5



--------------------------------------------------------------------------------



 



ARTICLE IV — OFFERINGS
4.01. Quarterly Offerings
The Plan will be implemented by Offerings beginning on January 1, 2008 and,
unless determined otherwise by the Committee, on the first day of each calendar
quarter thereafter. Eligible Employees may not have in effect more than one
Subscription at a time.
Participants may subscribe to any Offering by entering a Subscription during the
Enrollment Period for such Offering in such manner as the Committee may
prescribe (which may include enrollment by submitting forms, by voice response,
internet access or other electronic means).
A Subscription that is in effect on an Offering End Date will automatically be
deemed to be a Subscription for the Offering that commences immediately
following such Offering End Date, provided that the Participant is still an
Eligible Employee and has not withdrawn the Subscription. If a Participant
purchases shares that cause the Participant to reach the limitation set forth in
Section 3.03(b), the Participant’s Subscription will automatically be deemed to
be a Subscription for the Offering that commences at the beginning of the next
calendar year, provided that the Participant is still an Eligible Employee and
has not withdrawn the Subscription. Under the foregoing automatic enrollment
provisions, payroll deductions will continue at the level in effect immediately
prior to the new Offering Commencement Date, unless changed in advance by the
Participant in accordance with Section 5.03.
4.02. Purchase Price
The purchase price per share of Stock under each Offering shall be 85% of the
closing price of the Stock on the Purchase Date. If the Stock of the Company is
not admitted to trading on any of the aforesaid dates for which closing prices
of the stock are to be determined, then reference shall be made to the next
preceding date on which Stock was so admitted.
Such purchase price may only be paid with accumulated payroll deductions in
accordance with Article V.

6



--------------------------------------------------------------------------------



 



ARTICLE V — PAYROLL DEDUCTIONS
5.01. Amount of Deduction
An Eligible Employee’s Subscription shall authorize payroll deductions at a
rate, in whole percentages, of no less than 1% and no more than 15% of Base Pay
on each payday that the Subscription is in effect.
5.02. Participant’s Account
All payroll deductions made with respect to a Participant shall be credited to
his or her account under the Plan. A Participant may not make any separate cash
payment into such account. No interest will accrue or be paid on any amount
withheld from a Participant’s pay under the Plan or credited to the
Participant’s account. Except as otherwise provided in this Section 5.02 or
Section 6.01, all amounts in a Participant’s account will be used to purchase
Stock and no cash refunds shall be made from such account. Any amounts remaining
in a Participant’s account with respect to an Offering due to the limitations of
Section 3.03 shall be returned to the Participant without interest and will not
be used to purchase shares with respect to any other Offering under the Plan.
5.03. Changes in Payroll Deductions
During an Offering period, a Participant may change his or her level of payroll
deduction with respect to such Offering within the limits described in
Section 5.01 in accordance with procedures established by the Committee
(including, without limitation, rules relating to the frequency of such
changes); provided, however, if the Participant reduces his or her payroll
deductions to zero, it shall be deemed to be a withdrawal of the Subscription
and the Participant may not thereafter participate in such Offering but must
wait until the next quarterly Offering to resubscribe to the Plan. Any increases
or decreases in the level of payroll deductions shall be effective as soon as
administratively practicable.

7



--------------------------------------------------------------------------------



 



ARTICLE VI — EXERCISE OF OPTION
6.01. Automatic Exercise
A Participant’s option for the purchase of Stock with respect to any Offering
will be automatically exercised on each Purchase Date for the Offering. The
option will be exercised by using the accumulated payroll deductions in the
Participant’s account as of each such Purchase Date to purchase the number of
full and partial shares of Stock that may be purchased at the purchase price on
such date, determined in accordance with Section 4.02 (but not in excess of the
annual limitation set forth in Section 3.03(b)).
6.02. Withdrawal From Offering
A Participant may not withdraw the accumulated payroll deductions in his or her
account during an Offering period. If the Participant withdraws his or her
Subscription with respect to any Offering, the accumulated payroll deductions in
the Participant’s account at the time the Subscription is withdrawn will be used
to purchase shares of Stock at the next Purchase Date for the Offering to which
the Subscription related, in accordance with Section 6.01.
6.03. Delivery of Stock
Stock purchases under the Plan will be held in an account in the Participant’s
name in uncertificated form.

8



--------------------------------------------------------------------------------



 



ARTICLE VII — WITHDRAWAL
7.01. Effect on Subsequent Participation
A Participant’s election to withdraw from any Offering will not have any effect
upon the Participant’s eligibility to participate in any succeeding Offering or
in any similar plan that may hereafter be adopted by the Company.
7.02. Termination of Employment
Upon termination of the Participant’s employment with the Company for any
reason, any Subscription then in effect will be deemed to have been withdrawn
and any payroll deductions credited to the Participant’s account will be used to
purchase Stock on the next Purchase Date for the Offering with respect to which
such deductions relate.

9



--------------------------------------------------------------------------------



 



ARTICLE VIII — STOCK
8.01. Maximum Shares
The maximum number of shares that may be issued under the Plan, subject to
adjustment upon changes in capitalization of the Company as provided in
Section 10.04, shall be 40,000,000 shares. If the total number of shares for
which options are exercised on any Purchase Date in accordance with Article IV
exceeds the maximum number of shares for the applicable Offering, the Company
shall make a pro rata allocation of the shares available for delivery and
distribution in as nearly a uniform manner as shall be practicable and as it
shall determine to be equitable, and the balance of payroll deductions credited
to the account of each Participant under the Plan shall be returned to him as
promptly as possible.
8.02. Participant’s Interest in Option Stock
The Participant will have no interest in Stock covered by an option under the
Plan until such option has been exercised.
8.03. Registration of Stock
Stock to be delivered to a Participant under the Plan will be registered in the
name of the Participant, or, if the Participant so directs in accordance with
procedures established by the Committee, in the names of the Participant and one
such other person as may be designated by the Participant, as joint tenants with
rights of survivorship, to the extent permitted by applicable law. If the
Participant was a participant in the Plan prior to the Effective Date and
directed that shares purchased under the Plan be registered in joint tenancy,
Stock delivered under the Plan after the Effective Date will automatically be
registered in joint tenancy unless such direction is changed by the Participant
in accordance with procedures established by the Committee.
8.04. Dividends
Dividends on Stock purchased under the Plan that is held in a Participant’s
account shall be credited to the Participant’s account and reinvested in Stock.
Unless the Participant has requested otherwise, dividend reinvestment will occur
regardless of whether the Participant is currently participating in an Offering.
At the Participant’s request, dividends will be paid directly to the Participant
in cash. If the Participant was a participant in the Plan prior to the Effective
Date and elected that dividends be paid in cash, such election will remain in
effect after the Effective Date unless changed by the Participant in accordance
with procedures established by the Committee.

10



--------------------------------------------------------------------------------



 



ARTICLE IX — ADMINISTRATION
9.01. Appointment of Committee
The Board of Directors of Baxter International Inc. (the “Board”) shall appoint
a Committee to administer the Plan. No member of the Committee who is not an
Eligible Employee shall be eligible to purchase Stock under the Plan.
9.02. Authority of Committee
Subject to the express provisions of the Plan, the Committee shall have plenary
authority in its discretion to interpret and construe any and all provisions of
the Plan, to adopt rules and regulations for administering the Plan, and to make
all other determinations deemed necessary or advisable for administering the
Plan. The Committee’s determination on the foregoing matters shall be
conclusive. The Committee shall also have the authority to determine whether the
employees of divisions or subsidiaries of the Company organized or acquired
after the Effective Date shall be eligible for participation in the Plan.
9.03. Rules Governing the Administration of the Committee
The Board of Directors may from time to time appoint members of the Committee in
substitution for or in addition to members previously appointed and may fill
vacancies, however caused, in the Committee. The Committee may select one of its
members as its Chairman and shall hold its meetings at such times and places as
it shall deem advisable and may hold telephonic meetings. A majority of its
members shall constitute a quorum. All determinations of the Committee shall be
made by a majority of its members. The Committee may correct any defect or
omission or reconcile any inconsistency in the Plan, in the manner and to the
extent it shall deem desirable. Any decision or determination reduced to writing
and signed by a majority of the members of the Committee shall be as fully
effective as if it had been made by a majority vote at a meeting duly called and
held. The Committee may appoint a secretary and shall make such rules and
regulations for the conduct of its business as it shall deem advisable.
9.04. Statements
Each Participant shall receive a statement of his account showing the number of
shares of Stock held and the amount of cash credited to such account. Such
statements will be provided as soon as administratively feasible following the
end of each calendar quarter.

11



--------------------------------------------------------------------------------



 



ARTICLE X — MISCELLANEOUS
10.01. Transferability
Neither payroll deductions credited to a Participant’s account nor any rights
with regard to the exercise of an option or to receive Stock under the Plan may
be assigned, transferred, pledged, or otherwise disposed of in any way by the
Participant other than by will or the laws of descent and distribution. Any such
attempted assignment, transfer, pledge or other disposition shall be without
effect. During a Participant’s lifetime, options held by such Participant shall
be exercisable only by that Participant.
10.02. Use of Funds
All payroll deductions received or held by the Company under this Plan may be
used by the Company for any corporate purpose and the Company shall not be
obligated to segregate such payroll deductions.
10.03. Adjustment Upon Changes in Capitalization
In the event of a stock split, stock dividend, recapitalization,
reclassification or combination of shares, merger, sale of assets or similar
event, the Committee shall adjust equitably (a) the number and class of shares
or other securities that are reserved for sale under the Plan, (b) the number
and class of shares or other securities that are subject to outstanding options,
and (c) the appropriate market value and other price determinations applicable
to options. The Committee shall make all determinations under this
Section 10.04, and all such determinations shall be conclusive and binding.
10.04. Amendment and Termination
The Board shall have complete power and authority to terminate or amend the
Plan; provided, however, that the Board shall not, without the approval of the
stockholders of the Corporation (i) increase the maximum number of shares which
may be issued under any Offering (except pursuant to Section 10.03); (ii) amend
the requirements as to the class of employees eligible to purchase stock under
the Plan or permit the members of the Committee to purchase stock under the
Plan.
The termination date of the Plan shall be deemed to be a Purchase Date, and all
options then outstanding under the Plan shall be exercised.
10.05. Effective Date
This amendment and restatement of the Plan shall be effective as of January 1,
2008.

12



--------------------------------------------------------------------------------



 



10.06. No Employment Rights
The Plan does not, directly or indirectly, create any right for the benefit of
any employee or class of employees to purchase any shares under the Plan, or
create in any employee or class of employees any right with respect to
continuation of employment by the Company, and it shall not be deemed to
interfere in any way with the Company’s right to terminate, or otherwise modify,
an employee’s employment at any time.
10.07. Effect of Plan
The provisions of the Plan shall, in accordance with its terms, be binding upon,
and inure to the benefit of, all successors of each employee participating in
the Plan, including, without limitation, such employee’s estate and the
executors, administrators or trustees thereof, heirs and legatees, and any
receiver, trustee in bankruptcy or representative of creditors of such employee.
10.08. Governing Law
The law of the State of Illinois will govern all matters relating to this Plan
except to the extent it is superseded by the laws of the United States.

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this instrument to be executed on the
25th day of October 2007.

            BAXTER INTERNATIONAL INC.
      By:         Its: Corporate Vice President of Human Resources             

14



--------------------------------------------------------------------------------



 



Amendment No. 1
to
Baxter International Inc.
Employee Stock Purchase Plan
For United States Employees
(As Amended and Restated Effective January 1, 2008)
     Effective as of January 1, 2010, Section 3.03 of the Baxter International
Inc. Employee Stock Purchase Plan — For United States Employees (the “Plan”) is
amended to read in its entirety as follows:
3.03. Restrictions on Participation
(a) Notwithstanding any provisions of the Plan to the contrary, no Eligible
Employee shall be granted an option to participate in the Plan:
     (i) if, immediately after the grant, such employee would own stock, and/or
hold outstanding options to purchase stock, possessing 5% or more of the total
combined voting power or value of all classes of stock of the Company (for
purposes of this paragraph, the rules of Section 424(d) of the Code shall apply
in determining stock ownership of any employee); or
     (ii) which permits the employee’s rights to purchase stock under all
employee stock purchase plans of the Company to accrue at a rate that exceeds
$25,000 in fair market value of the stock (determined at the time such option is
granted) for each calendar year in which such option is outstanding.
(b) The maximum number of shares of Stock that may be purchased by any
Participant pursuant to any Offering beginning on or after January 1, 2010 shall
not exceed $100,000 (or $75,000 for an Offering with an Offering Commencement
Date of January 1) divided by the closing price of a share of Stock on the last
day preceding the Offering Commencement Date on which the New York Stock
Exchange is open for trading. This limit on the maximum number of shares that
may be purchased pursuant to any Offering shall be in addition to any other
limit contained in the Plan, including without limitation Section 3.03(a)(ii)
above.

